DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

In interpreting the currently presented claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “the communication system is configured to provide: a first connection service for directly connecting from the base station to the network; and a second connection service for connecting to the foreign PDN without passing through the core network, wherein the UE is configured to store a first Access Point Name (APN) in correspondence with allowance information indicating that the first connection service is allowed and the second connection service is disallowed” as recited in Claim 1, “the communication system is configured to provide: a first connection service for directly connecting from the base station to the network; and a second connection service for connecting to the foreign PDN without passing through the core network, wherein the position management apparatus is configured to store a first Access Point Name (APN) in correspondence with allowance information indicating that the first connection service is allowed and the second connection service is disallowed” as recited in Claim 4, “the communication system is configured to provide: a first connection service for directly connecting from the base station to the network; and a second connection service for connecting to the foreign PDN without passing through the core network, wherein the base station is configured to receive a bearer establishment request message containing a first Access Point Name (APN) in correspondence with allowance information indicating that the first connection service is allowed and the second connection service is disallowed from a position management apparatus within the core network” as recited in Claim 7, and “the communication system is configured to provide: a first connection service for directly connecting from the base station to the network; and a second connection service for connecting to the foreign PDN without passing through the core network, wherein the base station is configured to receive a bearer establishment request message containing a second Access Point Name (APN) in correspondence with allowance information indicating that the first connection service is disallowed and the second connection service is allowed from a position management apparatus within the core network” as recited in Claim 8.

Dependent claims 2, 3, 5, 6, 9, and 10 further limit the allowed independent claims 1, 4, 7, and 8. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FARBER et al –  the beginning of said communicating between the core network and the subscriber station, messages containing payload information which must be sent from the core network to the subscriber station are transmitted from the core network, without routing through the second network-side radio station, to the first network-side radio station or to the other network-side radio station, and from the first or the other network-side radio station directly to the subscriber station
Johan RUNE – the configuration unit which is adapted to communicate with a home base station to configure the home base station for local transportation and/or direct Internet transportation, wherein configuration of the home base station involves providing the home base station with configuration information regarding which destination addresses that are to be subject to local transportation, direct Internet transportation and/or core transportation, wherein local transportation implies forwarding an uplink data packet, received in the home base station from a mobile terminal over a radio interface, to a local node over a local network without passing a core network of a mobile telecommunications system, direct Internet transportation implies forwarding the uplink data packet to the Internet via the access network without passing the core network of the mobile telecommunications system, and core transportation implies forwarding the uplink data packet to the core network of the mobile telecommunications system
GRANDMAITRE et al –  determining at the AAA server, based on the selected APN and the received MT identity, whether the MT is allowed on the selected APN: if the MT is allowed on the selected APN: sending from the AAA server to the Gateway server an access-accept message for indicating that the MT is allowed on the APN combination; if the MT is disallowed on the selected APN: sending from the AAA server to the Gateway server an access-accept message for indicating that the MT is disallowed on the APN; and selecting at the Gateway server a subsequent APN from the list of selectable APNs included in the generic APN
KANT et al – bypassing a packet core network for Internet bound traffic from user equipment (UE) via a RAN, where it is determined whether a packet of data is destined for the Internet, in response to receiving the packet from a radio network 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468